Citation Nr: 1202117	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-10 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for chronic ischemic heart disease secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



REMAND

The Veteran had active military service from May 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for chronic ischemic heart disease.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2006).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not previously been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

Regarding the Veteran's service connection claim, the Board acknowledges that the Veteran contends that he has chronic ischemic heart disease secondary to his service-connected PTSD.  The RO denied the Veteran's claim on the basis that there was no evidence of record to suggest an etiological link between any current heart disability and his service-connected PTSD.

Regarding diagnosis of the Veteran's heart disability, service treatment records are silent as to any complaints of or treatment for heart problems while the Veteran served on active duty; he was similarly not treated for heart problems for many years after his separation from service.  A review of the Veteran's private treatment records reflects that he was first treated for heart problems in March 2005, when he sought treatment for an acute myocardial infarction.  At that time, he underwent cardiac catheterization and placement of multiple stents.  Review of his VA treatment records shows that since that time, he has received treatment on an ongoing basis for chronic ischemic heart disease, with which he was diagnosed following the March 2005 myocardial infarction.  He was again diagnosed with chronic ischemic heart disease at a February 2006 VA examination, which his examiner attributed to his "heavy cigarette smoking;" however, no discussion of the possibility that the disease was aggravated by his service-connected PTSD, was provided in that opinion.

The Veteran has also submitted multiple statements to VA in which he emphasizes his belief that his service-connected PTSD caused his chronic ischemic heart disease.  In addition, the Veteran has submitted a journal article dated in 2007, in which the article's author notes that studies of veterans diagnosed with PTSD suggest that such veterans are "at greater risk of heart attacks as they get older" and have "worse physical health, more doctor visits and more missed workdays."

Once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Although it appears that the February 2006 VA examiner attempted to conduct evaluation of the Veteran's physical condition at the time, the Board notes that the VA examiner did not provide an adequate opinion as to whether the Veteran's currently diagnosed chronic ischemic heart disease was caused or worsened by his service-connected PTSD.  Rather, the examiner stated only that she found the Veteran's heart disease to be likely related to his cigarette smoking.  Because the VA examiner did not provide a well-reasoned medical nexus opinion concerning a direct relationship between the Veteran's current heart disease and PTSD, the Board finds that the February 2006 VA medical opinion is inadequate for VA purposes.  See 38 C.F.R. § 4.2 (2011) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

In light of the above considerations, the Board concludes that another medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for chronic ischemic heart disease secondary to PTSD.  38 U.S.C.A. § 5103A (West 2011).  Specifically, the agency of original jurisdiction (AOJ) must arrange for the Veteran to undergo VA examination by a qualified health professional, who must review the Veteran's claims file and his assertions and offer a well-reasoned etiological opinion as to whether the Veteran's PTSD caused his chronic ischemic heart disease or, if not the cause, has made it worse.  Allen, supra.  The 2007 article submitted by the Veteran must be discussed in the context of any negative opinion.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  

The VA examination is necessary to determine any relationship between current heart disability and PTSD.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that his current chronic ischemic heart disease has been caused or made chronically worse by his service-connected PTSD.  The 2007 article regarding a link between PTSD and heart disorders must be discussed in the context of any negative opinion.

A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

